Title: To Thomas Jefferson from George Washington, 21 February 1781
From: Washington, George
To: Jefferson, Thomas



Sir
 Head Quarters New Windsor 21st: Feby. 1781.

I do myself the honor to communicate, to your Excellency, a circumstance which I hope will be followed by the most Salutory consequences to the State of Virginia in particular, and which may ultimately have the happiest effect upon the interests of America in general.
The Chevalier des Touche, commanding His most Christian Majestys Squadron in the harbour of Newport, finding himself enabled, since the late misfortune which happened to the British Fleet in Gardiners Bay, to make a detachment, has dispatched a Ship of the Line of 64 Guns and three Frigates to Chesapeak, in hopes of finding there and destroying the Fleet under the direction of Arnold. The French Ships sailed the 9th. inst. from Newport with a fair Wind. They have taken on board a quantity of Arms and Cloathing which had arrived there on account of the State of Virginia.
It is more than probable, that these Ships will have arrived in the Chesapeak, before my letter reaches you, but should they be retarded by adverse Winds or other accidents, your Excellency’s need not be told that the most profound secrecy will be necessary on such an occasion, for should the least hint escape, and Arnold come to the knowledge of it, he would not hesitate to take the opportunity of pushing out of the Bay. The Ships once arrived at their Stations, the matter becomes of public notoriety without any disadvantage.
From an apprehension that the enemy may take such a position as will enable them to defend themselves and their shipping without a land cooperation, and knowing that Militia cannot be depended on for the vigorous measures that it may be necessary to pursue, I have put a respectable detachment from this Army in motion. It is commanded by Major Genl. the Marquis de la Fayette. It will proceed by land to the Head of Elk, at which I calculate it will arrive by the 6th. of March at farthest, and will fall down the Chesapeak in Transports.
I have written to the Baron de Steuben by this conveyance, given him the foregoing intelligence, and some directions relative to the position which he is to take with the Militia, collecting Magazines &c.
It will be highly necessary that an immediate, safe and expeditious communication should be opened between the Commanding Officers of the French Squadron and the Commanding Officer on Shore. In this, and every other measure tending to promote the public good, I am confident of your Excellency’s assistance, and I have desired the Baron to make application to you in every case where your countenance may be wanting. The Marquis de la Fayette, who is the Senior Officer, will take the command upon his arrival.
I recollect but one thing further, which will require your Excellency’s more immediate attention, and that is, the business of providing the most experienced and trusty Bay and River Pilots (should it not have been done before this reaches you) and sending them to the commanding Officer to be forwarded to the Fleet. This trouble must necessarily devolve upon your Excellency or some Gentlemen appointed by you, because our Officers, being Strangers, might be imposed upon in this most material point.
With the highest Sentiments of Respect and Esteem I have the honor to be Your Excellency’s Most obt. and humble Servt.,

Go: Washington

P.S. Should you have occasion to write to the Marquis de la Fayette, let your first letter go by land under cover to the Qr. Mr. to the  Head of Elk. Any subsequent ones by Boats to the same place, because they will meet the transports in the Bay.

